Citation Nr: 1542133	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-34 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hyperhidrosis as secondary to his service connected generalized adjustment disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2012; a statement of the case was issued in October 2012; and a substantive appeal was received in December 2012.   

The Veteran presented testimony at a Board hearing in October 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for hypertension and hyperhidrosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2008, the Board denied the Veteran's claim of service connection for hypertension.  

2.  Certain evidence received since the January 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the January 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The January 2008 Board decision, which denied the Veteran's service connection claim for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 2008 decision is new and material; accordingly, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for hypertension was originally denied by the RO in January 2000.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The Veteran sought to have the claim reopened, and in May 2003, the RO reopened the claim and denied it on a de novo basis.  The Veteran appealed, and the Board reopened and remanded the claim in August 2005.  It then denied the claim in January 2008.  This represents the most recent final denial.  

The basis for the denial in January 2008 was the fact that although the Veteran had some instances of elevated blood pressure in service, his blood pressure upon separation from service was normal (136/66).  There was no diagnosis of hypertension during service, and the first post service indication of elevated blood pressure readings was dated October 1996 (nine years after service).

Additionally, the Board found that service connection was not warranted as secondary to his service connected anxiety.  The basis for this determination was three VA opinions that weighed against the claim.    

Evidence received since the January 2008 decision includes additional VA medical center treatment reports and a May 2011 rating decision in which the RO granted service connection for atrial fibrillation.  It is the Veteran's contention that his hypertension was caused or aggravated by his service connected atrial fibrillation.

The Board notes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories. As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).

In this case, the Veteran submitted an article from the internet from Wolters Kluwer Health.  The article notes some correlation between atrial fibrillation and hypertensive heart disease.  

The Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that the internet article submitted by the Veteran lists hypertensive heart disease as a possible cause of atrial fibrillation (rather than atrial fibrillation being a cause of hypertension).  Notwithstanding, the Board finds that the correlation between the two conditions meets the low threshold of 38 C.F.R. § 3.156(a) and that the issue warrants a VA examination and opinion regarding secondary service connection.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for hypertension is reopened.   


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for hypertension is reopened.  


REMAND

Hypertension

As noted above, the Board finds that a VA examination is warranted to determine if the Veteran's hypertension was either caused or aggravated by his service connected atrial fibrillation.  

Hyperhidrosis

In December 2011, the Veteran underwent a VA examination.  The examiner rendered an opinion that weighed against the claim.  

Subsequent to the December 2011 examination, a September 2013 treatment report contains a statement from the treating provider that the Veteran's hyperhidrosis was related to his service connected anxiety disorder and that it worsened when the anxiety symptoms were elevated.  

In light of the September 2013 treatment report, an addendum opinion is required.
Indeed, though there is an indication of a relationship between the anxiety disorder and hyperhidrosis, it is unclear whether such relationship is one of causation or aggravation.  If the latter, the Board notes that, for an award of service connection on the basis of aggravation by a service-connected disability to be appropriate, the baseline level of disability must be identified.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA Medical Center outpatient treatment reports since September 2012.  These records should be incorporated into the claims file.  

2.  The Veteran should be afforded a VA cardiologic examination for the purpose of determining the nature and etiology of his hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his service connected atrial fibrillation.  If not, is it at least as likely as not that the hypertension has been aggravated (made permanently worse beyond its natural progression) by the atrial fibrillation?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should request an addendum opinion from the December 2011 VA examiner.  The examiner should address any new evidence that conflicts with his opinion, specifically the September 18, 2013 opinion in the treatment report of Dr. Bruce.  If the examiner finds, based on such evidence, that the hyperhidrosis was aggravated by the Veteran's anxiety disorder, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

4.  If, and only if, the December 2011 VA examiner is not available, the Veteran should be afforded a VA dermatological examination for the purpose of determining the nature and etiology of the Veteran's hyperhidrosis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that hyperhidrosis was caused by his service connected anxiety disorder.  If not, is it at least as likely as not that the hyperhidrosis has been aggravated (made permanently worse beyond its natural progression) by the anxiety disorder?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

If practical, the examination should take place in the summer.  The examiner should address the findings of Dr. Bruce in the September 18, 2013 outpatient treatment report.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


